Citation Nr: 9912474	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-39 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her sister and brother-in-law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from August 1942 to March 1946; he died on 
March [redacted], 1994.  The appellant is represented by 
The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of January 
1995, by the Pittsburgh, Pennsylvania Regional Office (RO), 
which denied the appellant's claims seeking entitlement to 
service connection for the cause of the veteran's death and 
basic eligibility for Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code.  
Following the receipt of private medical records in February 
1995, a rating action in June 1995 confirmed the previous 
denial of the appellant's claims.  The notice of disagreement 
with this determination was received in September 1995.  A 
statement of the case was issued in October 1995.  The 
appellant's substantive appeal was received in November 1995.  

The appellant, her sister and brother-in-law appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in February 1996.  A transcript of the hearing is of 
record.  Additional medical records were submitted at the 
hearing.  A hearing officer's decision was entered in March 
1996, confirming the previous denial of the appellant's 
claims.  A private hospital report was received in July 1996.  
A supplemental statement of the case was issued in April 
1997.  The case was received at the Board in September 1997.  

In November 1997, the Board remanded the case to the RO for 
further development.  Additional private treatment reports 
were received in November 1997.  A medical opinion was 
received in April 1998.  A supplemental statement of the case 
was issued in July 1998.  The appeal was received back at the 
Board in November 1998.  


FINDINGS OF FACT

1.  The veteran died in March 1994, at the age of 72; the 
immediate cause of death was reported on the Certificate of 
Death as cardiopulmonary arrest.  No other significant 
condition contributing to the death was reported on the death 
certificate.  No autopsy was performed.  

2.  At the time of the veteran's death, service connection 
was in effect for hemorrhoidectomy with difficulty urinating, 
following catheterization, and primary atypical pneumonia of 
the right middle and lower lobes and left upper and lower 
lobes, each evaluated as noncompensably disabling.  

3.  There is no medical evidence linking the causes of the 
veteran's death with any of the veteran's service-connected 
disabilities or his active military service.  

4.  No medical evidence has been submitted showing that the 
veteran's death was caused, hastened or substantially and 
materially contributed to by a disability of service origin.  

5.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death and 
it is not established that his death was due to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for entitlement to Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code are not met.  38 U.S.C.A. §§ 3500, 3501 (West 
1991); 38 C.F.R. § 21.3021 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background.

The basic facts in this case are not in dispute and may be 
briefly summarized.  The record reflects that the veteran 
died in March 1994, at the age of 72.  A certificate of 
death, dated in March 1994, shows that the veteran's death 
was attributed to cardiopulmonary arrest.  No other 
significant condition contributing to the death was reported 
on the death certificate.  No autopsy was performed.  At the 
time of the veteran's death, service connection was in effect 
for hemorrhoidectomy with difficulty urinating, following 
catheterization, and primary atypical pneumonia of the right 
middle and lower lobes and left upper and lower lobes, each 
evaluated as noncompensably disabling.  

The records reflect that the veteran entered active duty in 
August 1942; an enlistment examination was negative for any 
complaints or findings referable to a pulmonary or 
cardiovascular disease.  The veteran was seen in October 
1943, at which time it was noted that he had had a chest cold 
for the past 2 months; no pertinent diagnosis was reported.  
On February 25, 1945, the veteran was diagnosed with 
pneumonia, primary atypical, right middle, lower and left 
upper and lower lobes, etiology unknown.  On the occasion of 
the separation examination in March 1946, it was noted that 
the veteran had had chronic cough since pneumonia moderately 
productive of yellowish sputum; it was noted that he also had 
occasional pain in the left chest aggravated by taking deep 
breath.  Evaluation of the cardiovascular system was reported 
as normal.  

Received in February 1995 was a copy of the services provided 
for the veteran by critical care and pulmonary specialists, 
including a list of the procedures and diagnoses.  Also 
received in February 1995 was a medical statement from 
Anthony B. Colangelo, M.D., dated in January 1995, indicating 
that the veteran had been treated in the past for chronic 
obstructive pulmonary disease (COPD).  

Also received in February 1995 was a medical statement from 
Richard C. Rosenblum, M.D., dated March 22, 1994, indicating 
that the veteran was a patient at the Ellwood City Hospital 
where he was admitted with acute inferior wall myocardial 
infarction and pulmonary edema.  Dr. Rosenblum explained that 
the veteran needed to be transferred to a tertiary care 
facility for cardiac catheterization.  

At the time of her personal hearing in February 1996, the 
appellant reported that she and the veteran were married in 
1949, and that he received treatment for lung problems over 
the years.  The appellant indicated that the veteran had an 
inhaler during his life and he had been prescribed 
antibiotics on several occasions for his lung problems.  The 
appellant noted that the veteran had been scheduled for 
bypass surgery in 1994; however, he expired prior to 
undergoing the procedure.  The appellant testified that the 
veteran was employed for 43 years at the Babcock & Wilson 
Steel Mill; however, she stated that the veteran worked in 
the shipping department which is a clear area that was not 
exposed to the dirty air throughout the mill.  

Received in February 1996 were private treatment reports 
dated from May 1991 to November 1991, reflecting treatment 
for several disabilities including a lung disorder.  A 
treatment note dated in August 1991 reported findings of a 
discoid atelectasis at the left lung base; the pertinent 
diagnosis was COPD.  However, it was indicated that no 
evidence of acute intrathoracic disease was noted.  A chest 
x-ray in October 1991 revealed no evidence of acute disease 
in the chest and no significant interval change was noted; it 
was also noted that the veteran had not had any documented 
lung disease.  A radiographic study in November 1991 revealed 
small pleural effusions.  

Also submitted in February 1996 were additional private 
treatment records dated from August 1975 to February 1994, 
reflecting clinical evaluation and treatment for several 
disabilities.  A treatment note dated in May 1988 reported 
that the veteran had had a chronic cough for at least 1 
month.  When seen in October 1992, it was noted that the 
veteran had been coughing for the past few months, and he was 
still coughing; the pertinent diagnosis was bronchiectasis.  
A treatment report dated in August 1993 reported findings of 
hypertension, bronchitis and acute exacerbation of COPD.  
These records indicate that the veteran was admitted to a 
hospital on February 22, 1994 with acute onset of shortness 
of breath,  He was found to be in acute pulmonary edema 
secondary to inferior myocardial infarction and it was felt 
that it was best to transfer him for a cardiac 
catheterization.  

Received in July 1996 was a death summary of the St. Francis 
Central Hospital, indicating that the veteran was transferred 
to the hospital on February 22, 1994, after presenting at 
another facility with acute onset of shortness of breath.  
Cardiac catheterization showed 100 percent occlusion of the 
right coronary artery at its mid third region; the left main 
trunk had 50 % stenosis; the left anterior descending had 90 
% stenosis; the first obtuse marginal had 90 % stenosis; and 
the left ventricular had inferior akinesis.  His status 
continued to deteriorate and it was felt that the veteran had 
multiple medical problems and was not a surgical candidate.  
On March 9th, the veteran was felt to be in cardiogenic 
shock.  On March [redacted], 1994, he died. The discharge 
diagnoses listed were: acute inferior lateral wall myocardial 
infarction; cardiogenic shock; coronary artery disease; 
severe chronic obstructive pulmonary disease; pneumonia; 
pulmonary hypertension; respiratory failure; mitral 
regurgitation; congestive heart failure; and renal failure.  

Of record is a medical statement from a VA specialist, dated 
in April 1998, indicating that there was little evidence to 
substantiate World War II service related injury giving rise 
to or predisposing to pulmonary cardiogenic shock as a result 
of an inferior wall myocardial infarction.  

B.  Legal analysis.

I.  Service connection for the cause of the veteran's death.

The appellant essentially contends that the veteran's 
service-connected atypical pneumonia contributed to his 
death.  The service representative points out that the record 
indicates that the causes of the veteran's death were 
inferior myocardial infarction, acute and COPD; thus, it is 
maintained that the only medically conclusive fact about this 
idiopathic disease is that it occurred in the veteran's 
lungs.  Specifically, it is argued that there is a logical 
and causal effect between an acute condition (heart attack), 
and chronic historical overtures (lung condition) from which 
the veteran suffered all his life.  It is requested that the 
appellant be accorded the benefit of the doubt.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for 90 days or more during a period of 
war, as in this case, and cardiovascular disease becomes 
manifest to a compensable degree within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
was no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death, or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  

An appellant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation. Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and a nexus between the inservice 
injury or disease and the demonstrated disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's, or appellant's, solitary 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well-
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board also notes that the records indicate that the 
veteran had an episode of atypical pneumonia in service in 
February 1945 and was service-connected for it with a 
noncompensable evaluation; however, there is no competent 
medical evidence of record of a nexus between the service-
connected disorder and the cause of the veteran's death.  
Further, there is no competent medical evidence that the 
cause of the veteran's death was related to service.  In 
fact, in April 1998, a VA specialist, who reviewed all the 
records, opined that there was little evidence to 
substantiate World War II service related injury giving rise 
to or predisposing to pulmonary cardiogenic shock as a result 
of an inferior wall myocardial infarction.

In this case, the appellant believes that the veteran's 
service-connected atypical pneumonia caused or contributed 
substantially or materially to cause his death; however, as 
she does not have any medical expertise she not competent to 
render such an opinion.  Espiritu.  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).
In the absence of competent medical evidence to establish a 
relationship between the cause of the veteran's death and 
service, or between the veteran's service-connected atypical 
pneumonia and the cause of death, the claim is not well-
grounded.  See Caluza, 7 Vet. App. at 506.   

The appellant has requested that reasonable doubt be 
considered in the case; however, that is not for application 
when the claim is not well grounded.  

The Board notes that the RO denied the claim for service 
connection for the cause of the veteran's death on the merits 
and finds no prejudice to the appellant in appellate denial 
of this claim as not well-grounded.  Edenfield v. Brown, 8 
Vet. App. 384 (1995). 

II.  Eligibility for Survivors' and Dependents' Educational 
Assistance benefits.

Under controlling law and regulation, basic eligibility for 
Chapter 35 educational assistance benefits is established for 
a veteran's child or surviving spouse if the veteran dies of 
a service-connected disability or died while a total and 
permanent service-connected disability was in existence, or 
was on active duty and listed as missing in action or 
captured or forcibly detained by a foreign government.  38 
U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 21.3021 (1998).  
Because it has not been established that any of these 
criteria are met, there is no basis on which to find 
eligibility for Chapter 35 benefits under the law. 

The United States Court of Appeals of Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 460 (1994) (in which the Court upheld the 
Board's denial of benefits to the veteran because there was 
simply no authority in law which would permit the VA to grant 
appellant's requests).  Therefore, the claim for educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, must be denied because of the lack of an eligible 
recipient under the law.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied as not well-grounded.  

Entitlement to Survivors' and Dependents' Educational 
Assistance pursuant to Chapter 35 of Title 38, United States 
Code is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

